— Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazillo, J), rendered September 11, 2009, convicting him of criminal possession of a controlled substance in the first degree and conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his prosecution should have been barred pursuant to CPL 40.20 (2) was forfeited by his plea of guilty (see People v Prescott, 66 NY2d 216, 219 [1985], cert denied 475 US 1150 [1986]; People v Galunas, 93 AD3d 892, 893 n [2012]; People v Gray, 300 AD2d 696, 697 [2002]).
The defendant’s contention that he was deprived of the effective assistance of counsel rests on matter dehors the record, and, thus, cannot be reviewed on direct appeal (see People v Ramnaraine, 92 AD3d 809 [2012]; People v Rohlehr, 87 AD3d 603, 604 [2011]; People v Smith, 85 AD3d 1065 [2011]). Angiolillo, J.P., Eng, Lott and Austin, JJ., concur.